IN THE SUPREME COURT OF THE STATE OF NEVADA


                DEREK ANTHONY COSTANTINO,                            No. 70132
                Petitioner,
                vs.
                THE SEVENTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                            FILED
                IN AND FOR THE COUNTY OF WHITE
                                                                          JUN 1 6 2016
                PINE; AND THE HONORABLE STEVE
                L. DOBRESCU, DISTRICT JUDGE,
                Respondents,
                and
                THE STATE OF NEVADA,
                Real Party in Interest.

                                     ORDER DENYING PETITION
                           This is a pro se petition for a writ of mandamus seeking an
                order directing the district court to reverse its decision to dismiss a
                postconviction petition for a writ of habeas corpus. Without deciding upon
                the merits of any claims raised in the documents submitted in this matter,
                we decline to exercise our original jurisdiction because petitioner's
                adequate legal remedy is by way of an appeal.    See NRS 34.170; see also
                NRS 34.575(1). Accordingly, we
                            ORDER the petition DENIED.




                                           J.                                        J.
                                                         Gibbons




SUPREME COURT
        Of

     NEVADA


(0) I947A                                                                     kp-   IB95(6
                 cc: Hon. Steve L. Dobrescu, District Judge
                      Derek Anthony Costantino
                      Attorney General/Carson City
                      White Pine County District Attorney
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e